DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's submission of the corrected ADS with updated foreign priority information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro (WO 2019/082559; please see the machine translation attached in this office action) in view of Hatano et al. (US 2015/0041781).
Regarding claim 1, Yukihiro teaches an image sensing device (image pickup device; [0001]) comprising: a semiconductor substrate (13; Fig. 6, [0039]); a pixel region (20; Fig. 6, [0031]) formed at the semiconductor substrate (13; [0061]) to include photosensing pixels (21; Fig. 1, [0114]) that convert light into pixel signals ([0030-0031]); an adjacent region (pad unit 40; Fig. 6, [0030]) formed at the semiconductor substrate (13; Fig. 6) adjacent to the pixel region (20; Fig. 1) and structured to include one or more grooves (grooves in 13; Fig. 6); a reflection prevention layer (14 of silicon oxide; Fig. 6, [0048]) formed in the adjacent region (40; Fig. 5) over the semiconductor substrate (13) to fill in the one or more grooves (grooves in 13; see Fig. 6), the reflection prevention layer (14) configured to reduce reflection of light incident thereon to reduce light from the adjacent region (40) to the pixel region (20; [0050-0051]); and a guard ring (50; Fig. 6, [0033]) formed in the adjacent region (40) over the reflection prevention layer (14), and structured to include one or more through-holes (42; Fig. 6, [0034]) spatially corresponding to (overlapping vertically) the one or more grooves (grooves in 13), respectively.
Yukihiro does not teach a guard ring is a metal layer.
In the same field of endeavor of semiconductor manufacturing, Hatano et al. teach a guard ring (40; Fig. 1, [0032]) is a metal layer ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yukihiro and Hatano et al. and to use 
Regarding claim 2, Yukihiro teaches the image sensing device according to claim 1, wherein the one or more through-holes (42) are arranged to vertically overlap the one or more grooves (one of the grooves in 13; see Fig. 6).
Regarding claim 3, Yukihiro teaches the image sensing device according to claim 2, wherein a center point of each of the one or more through-holes (42; see Fig. 8) is located at the same vertical line as a center point of a corresponding groove of the one or more grooves (the groove occupied by 14 in Fig. 8).
Regarding claim 4, Yukihiro teaches a guard ring (50).
Yukihiro does not teach a guard ring is a metal layer, wherein the metal layer includes a stacked structure of a tungsten layer and an aluminum layer.
In the same field of endeavor of semiconductor manufacturing, Hatano et al. teach a guard ring (40; Fig. 1, [0032]) is a metal layer ([0032]), wherein the metal layer (40) includes a stacked structure (vertically stacking four-layer metallic layers; [0032]) of a tungsten layer (one layer can be a tungsten layer; [0033]) and an aluminum layer (one layer can be an aluminum layer; [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yukihiro and Hatano et al. and to use a metal layer with a stack structure as the guard ring as taught by Hatano et al., because Yukihiro teaches the guard ring but is silent about the materials and the structure of the guard ring and Hatano et al. teach that the materials and the structure of the guard ring. 
Regarding claim 5, Yukihiro teaches the image sensing device according to claim 1, wherein a horizontal cross-sectional area of each of the one or more through-holes (42; see Fig. 8) is identical in shape to a horizontal cross-sectional area of each of the one or more grooves (the groove occupied by 14 in Fig. 8).
Regarding claim 6, Yukihiro teaches the image sensing device according to claim 5, wherein each of the horizontal cross-sectional areas of the one or more through-holes (42) and the one or more grooves (the groove occupied by 14 in Fig. 8) is in a shape (rectangular shape; Fig. 8).
Yukihiro does not teach each of the horizontal cross-sectional areas of the one or more through-holes and the one or more grooves is in a circular shape.
Yukihiro discloses the claimed invention except for a circular shape. It would have been an obvious matter of choice to have a circular shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 8-14 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 03/09/2021, overcome the rejections to claims 2-3 and 5-14 under 35 U.S.C. 112.  The rejections to claims 2-3 and 5-14 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/28/2021